Citation Nr: 1108086	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from April 1950 to November 1952.  He died on March [redacted], 2008.  The appellant is his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008 from cardiac arrest due to or as a consequence of myocardial infarction, diabetes mellitus and hypertension. 

2.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

In the context of a claim for death and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the RO sent the appellant a letter in May 2009 that informed the appellant what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the appellant.  The letter also informed the appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The appellant's claim was subsequently readjudicated in a May 2009 statement of the case (SOC), thereby curing any pre-decisional notice errors. 

In addition to its duty to provide various notices to claimants, VA must make reasonable efforts to assist them in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, VA has of record evidence including the Veteran's service treatment records, his death certificate, and private treatment records.  Moreover, pertinent medical opinions were obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2010).

For the above reasons, the Board finds that VA complied with its obligations pursuant to the VCAA.


Legal Criteria

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness;(3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered


Entitlement to death and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

In the present case, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318.  The evidence of record shows that the Veteran was rated totally disabled from January 13, 1999 until his death in March 2008; a continuous period of less than 10 years.  The record does not show, and the appellant does not allege, that the Veteran was a POW or that he was continuously rated as totally disabled since his release from active duty in 1952.  The appellant has not alleged with specificity that there was CUE in any VA decisions that were issued during the Veteran's lifetime.  Nor has she identified or submitted additional, previously unconsidered service department records that would provide a basis for reopening a previously decided claim.  Simply put, the present record provides no basis for an award of DIC under 38 U.S.C.A. § 1318.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the claim must be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The death certificate indicates that the Veteran died on March [redacted], 2008 as the result of cardiac arrest.  Secondary causes were listed as myocardial infarction, diabetes mellitus, and hypertension.  The appellant's essential contention is that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to his heart problems which resulted in his death.

At the time of his death, the Veteran was service-connected for PTSD, rated as 50 percent disabling, residuals of a gunshot wound, rated as 20 percent disabling, a superficial scar, rated as 10 percent disabling, and paralysis of the ulnar nerve, rated as 10 percent disabling.  A total rating based on individual unemployability was in effect from January 13, 1999.

There is a private medical statement on file suggesting that the PTSD contributed to death.  A subsequent review by the VA noted that there was no evidence of a causal relationship.  It was noted that there was no medical literature that made any such connection.  A follow-up note from the private physician makes reference to two studies making the relationship, and argues that the PTSD at least aggravated the heart disease and that this contributed to death.  The VA examiner did not comment on any matter of aggravation.

In view of the foregoing, and in an attempt to reconcile the opinions additional development is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's treating physician should be contacted and a request made for all treatment records for the treatment of the Veteran.  The appellant's assistance in obtaining these records should be requested as needed, and she should be provided with appropriate release forms to sign.  All attempts to obtain records should be detailed in the claims folder.

2.  Thereafter, the claims folder should be returned to the VA examiner who entered the 2009 opinion, or if unavailable a similarly situated reviewer.  After reviewing the claims files, including all pertinent medical evidence, the examiner is requested to respond to the following:

(a)  Is there evidence in the records that the PTSD caused any aggravation of the cardiovascular problems that caused death?  In the alternative, is there evidence that the PTSD caused the cardiovascular disease?

(b)  Is it possible to reconcile your prior opinion and the private medical opinion?  Please comment on the texts cited by the private examiner if you are aware of the contents thereof.

Please provide a medical basis for all conclusions reached.

3.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


